of f i c e of c h i ef c ou n sel date department of the treasury i n t e r n al r e v e n u e s e r v i c e w ashington d c number info release date conex-105433-09 uil the honorable arlen specter united_states senator federal building arch street philadelphia pa attention ------------------------- dear senator specter i am responding to your inquiry dated date on behalf of your constituent - -------------------------- ------------------asked about the federal unemployment tax and the pennsylvania state unemployment tax while we cannot provide specific answers to his questions relating to pennsylvania state unemployment tax issues we have provided contact information for the state unemployment insurance system unemployment insurance is a joint federal-state government program designed to provide cash benefits during temporary periods of unemployment the unemployment trust fund utf provides a portion of extended unemployment benefits during high unemployment provides a loan fund for states when state unemployment funds are insufficient to pay state unemployment benefits and funds federal and state administrative costs for operating the unemployment insurance system taxes the federal government collects under the federal_unemployment_tax_act futa fund the utf sec_3301 - of the internal_revenue_code the code taxes a state collects finance the unemployment benefits for unemployed workers in that state wages and exemptions the_amount_of_wages an employer pays for employment during the year determines the futa_tax an employer owes for the calendar_year the futa and the states may have different definitions of employment employee employer and wages thus conex-105433-09 certain payments may be exempt from futa while subject_to state unemployment tax ----------------- can find information on futa_tax and payments exempt from futa in publication circular_e employer’s tax guide available on www irs gov tax_rates and wage bases the amount of futa_tax is equal to a percentage of total wages paid during the year for employment the futa_tax rate is percent the percent rate is the sum of the percent base rate and the percent surtax in calculating liability for futa_tax an employer_generally receives credit for contributions into state unemployment funds up to a maximum of percent of the percent base rate or percent thus the net federal tax_rate becomes percent percent - percent percent sec_3301 and sec_3302 of the code states may tax employers at varying rates based on the individual employer's experience with unemployment the state unemployment tax_rate may be called an experience rate or contribution rate futa_tax applies to the first dollar_figure of taxable wages paid during a calendar_year to each employee sec_3306 of the code the dollar_figure wage amount is called the federal wage_base the state wage_base may be different often higher than the federal wage_base form_940 employers use form_940 employer’s annual federal unemployment tax_return to report futa wages and to compute the tax generally an employer will multiply futa wages by percent to determine futa_tax liability beginning in employers make some adjustments using the worksheet in the instructions for form_940 rather than directly on the form_940 an employer will use the worksheet if some of the taxable futa wages an employer paid were excluded from state unemployment tax or if the employer paid state unemployment taxes late both the form_940 and the instructions for form_940 are available on www irs gov credit for state unemployment tax paid to a state unemployment_fund in calculating liability for futa_tax an employer gets a credit for amounts paid to a state unemployment_fund state unemployment taxes are sometimes called contributions these contributions are payments that a state requires an employer to make to its unemployment_fund for the payment of unemployment benefits they do not include cid any payments deducted or deductible from employees’ pay conex-105433-09 cid penalties interest or special administrative taxes and cid voluntary amounts paid to get a lower assigned state experience rate an employer may receive an additional credit above the amount actually paid to the state if the employer’s experience rate and thus the tax paid to the state is below the state’s normal_tax rate or percent whichever is lower sec_3302 of the code the amount of the credit is reduced if the state has not timely repaid loans from the utf to calculate the credit and any credit reduction see form_940 the worksheet in the instructions for form_940 and schedule a form multi-state employer and credit reduction information pennsylvania unemployment tax for information regarding pennsylvania’s contribution rate wage_base and exemptions including whether certain exemptions are no longer allowed i suggest ---------------------- contact the pennsylvania department of labor industry at pennsylvania department of labor industry 7th and forster street harrisburg pa www dli state pa us i hope this information is helpful if you need further information please contact me or - ------------------- at ----- ------------- sincerely by nancy j marks division counsel associate chief_counsel tax exempt government entities
